DETAILED ACTION
This Office Action is responsive to the Applicant’s communication filed 08 July 2022. In view of this communication, claims 1-4, 6, 8-16, and 21 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6, and 8-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-16, 18, and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 February 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see page 6 of the Remarks, filed 08 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §102 of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 8-16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that includes a via-embedded component with an electronically active material, the electronically active material comprising a material whose properties change due to a physical stimulus.
Regarding claims 2-4, 6, and 8-10, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that includes a via-embedded component with an electronically active material, the electronically active material comprising a material whose properties change due to a physical stimulus.
	Regarding claims 11-16 and 21, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Busletta (US 2006/0203457 A1) teaches a printed circuit board structure (300) for forming at least one embedded printed electronic component (320) comprising: (Busletta Fig. 3, paragraph 40: embedded component 320 is located within opening 330 of printed wiring board 300); A multi-layer PCB board (300) comprising at least one through-hole via (330) comprising an inner wall (325, 335), the via (330) comprising: (Busletta Fig. 3, paragraph 40: component located within opening 330, which has walls 335 and ledges 325); A plurality of electrodes (325, 335) vertically aligned within the via (330), each electrode comprising a plated ring; and (Busletta Fig. 3, paragraphs 40 and 42: conductive walls 335 and 325 act as electrodes to connect component 320 to conductive layers 315); An isolation section separating each of the electrodes, (Busletta Fig. 3, paragraph 42: a portion of conductive wall 335 is removed such that the electrical connection is only to some of the conductive layers of board 300); Wherein an inner wall (335) of the via (330) is provided with a coating of one or more electronically active materials, such that each electronically active material makes electrical contact with at least two electrodes (315) of the plurality of electrodes to form the at least one embedded printed electronic component. (Busletta Fig. 3, paragraph 42: conductive walls 335 are formed so as to provide electrical connections to conductive layers 315, 315a)
Goergon et al. (US 8,158,892 B2) discloses a stepped-via
Van der Laan (US 2004/0118605 A1) discloses a stepped-via that is not filled with an electrically active material
Wu (US 2006/0082984 A1) discloses a via of a constant diameter filled with a resistive material
Frasco (US 8,064,214 B2) teaches via-embedded passive components 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847